ON PETITION FOR REHEARING.
On motion for rehearing, respondents contend that one of the taxbills involved in this action was dated March 17, 1908, prior to the filing of the final estimate by the city engineer, and that this fact was overlooked by the court in rendering the opinion.
This is an appeal by the short form, and appellant’s abstract of record copies taxbill issued in District No. 2, which shows that it was issued on the 20th day of April, 1908. Then follows this statement. The other taxbills offered in evidence are the same in form excepting as to the lot described. Respondent took no exceptions to this abstract of record, and did not directly raise the point in his brief, but we find in respondent’s statement of the case an assertion that the taxbill of District No. 1 was dated in March, and, as it may be that this is true, and, since it is contended by respondent that some other questions which are not passed on in this case, were properly raised by the pleadings, we have concluded to remand this case for a new tipal, and it will be so ordered.
All concur.'